DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 17 recites the limitation "the BCI system" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawato et al. (US 2014/0171757 A1) (hereinafter – Kawato) in view of Poltorak (US 2019/0200888 A1) (hereinafter – Poltorak).

Regarding claim 1, Kawato discloses A brain-computer interface (BCI) system for correlating brain activity of a user to a predetermined physiological response, a predetermined classification of a user intention or a predetermined mental state to control, for actuating a control action, comprising (Abstract):
an input interface to receive brain signals indicative of an activity of a brain of the user (Para. [0075], “an input I/F 110 for receiving a signal from brain activity detecting device 108;”);
an encoder to encode the received brain signals to produce a sparse connectivity map of correlations, wherein the sparse connectivity map specifies more zero correlations than non-zero correlations (Para. [0075], ” a computing device 112 performing a prescribed computational process on the signal from input I/F 110 for generating presentation information to be presented to the subject;” See also para. [0134]- [0140] and FIG. 10);
a classifier to classify the sparse connectivity map as an intended predetermined physiological response intended by the user (Para. [0075], ” a computing device 112 performing a prescribed computational process on the signal from input I/F 110 for generating presentation information to be presented to the subject;” See also para. [0077], “Decoding the cranial nerve activity pattern from the signals provided through input I/F 110; calculating similarity between the decoded activity pattern and a target activity pattern obtained beforehand with respect to an event as the object of training;”);
and a controller to communicate a control signal for actuating the control action according to the intended predetermined physiological response to a device (Para. [0075], “and an output I/F 124 .
Kawato fails to disclose among active regions of the brain and between various active regions of the brain
However, in the same field of endeavor, Poltorak teaches an encoder to encode the received brain signals to produce a sparse connectivity map of correlations among active regions of the brain, wherein the sparse connectivity map specifies more zero correlations than non-zero correlations between various active regions of the brain (Para. [1009] – [1010], “However, in some cases, neural networks or deep neural networks may be used, convolutional neural network architectures, or even analog signal processing.” And “EEG signals are analyzed to determine the location (e.g., voxel or brain region) from which an electrical activity pattern is emitted, and the wave pattern characterized.” And para. [1014], “First, it permits one to deduce which areas of the brain are subject to which kinds of electrical activity under which conditions.” Convolutional neural networks essentially force a sparse local connectivity pattern between neurons of adjacent layers, inherently using sparse networks to classify active regions in the brain.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Kawato to include correlations among active regions as taught by Poltorak in order to use less bandwidth (para. [1009], “Transforms may be part of an efficient algorithm to compress data for storage or analysis, by making the representation of the information of interest consume fewer bits of information (if in digital form) and/or allow it to be communication using lower bandwidth. Typically, compression algorithms will not be lossless, and as a result, the compression is irreversible with respect to truncated information.”).
Regarding claim 2, Kawato and Poltorak teach The BCI system of claim 1, Kawato further discloses wherein the predetermined physiological response includes a predetermined classification of a user intention, a predetermined mental state to control or a predetermined user command (Para. [0073], “As an output device for presenting the feedback information, here, description will be given assuming a display device 130 used for presenting visual feedback information to the subject”).
Regarding claim 3, Kawato and Poltorak teach The BCI system of claim 1, Kawato further discloses wherein the sparse connectivity map is sparse in a time domain and a spatial domain (FIG. 10).
Regarding claim 4, Kawato and Poltorak teach The BCI system of claim 1, Kawato further discloses wherein the processor enforces sparsity of the sparse connectivity map using a model relaying a time-varying neural current  density responsible for electroencephalogram (EEG) potentials in the brain signals to a state of the brain (FIG. 10).
Regarding claim 5, Kawato and Poltorak teach The BCI system of claim 4, Kawato further discloses wherein the model is one of a hierarchical VAR model with hierarchical lag structures or a VAR model subject to sparsity constraints (FIG. 10).
Regarding claim 6, Kawato and Poltorak teach The BCI system of claim 1, Kawato further discloses wherein the device is one of a physical actuator controller in communication with the user, a computer input device in communication with a computer, a device guidance control in communication with a vehicle or a wheel chair, a brain state monitoring device in communication with the user or a communication interface in communication with a mobile communication device or a monitor to another computer device (Para. [0075], “and an output I/F 124 for outputting a signal for displaying the presentation information from computing device 112 to display device 130.”).
Regarding claim 7, Kawato discloses A brain-computer interface (BCI) system for automatically correlating neurological activity of a user to a predetermined physiological response to establish a communication between the user and a device, comprising (Abstract):
an input interface to receive brain signals indicative of a neurological activity of a brain of the user (Para. [0075], “an input I/F 110 for receiving a signal from brain activity detecting device 108;”);
an encoder to encode the brain signals to produce a sparse connectivity map of correlations, wherein the sparse connectivity map specifies more zero correlations than non-zero correlations (Para. [0075], ” a computing device 112 performing a prescribed computational process on the signal from input I/F 110 for generating presentation information to be presented to the subject;” See also para. [0134]- [0140] and FIG. 10);
a classifier to classify the sparse connectivity map as an intended 11 predetermined physiological response intended by the user (Para. [0075], ” a computing device 112 performing a prescribed computational process on the signal from input I/F 110 for generating presentation information to be presented to the subject;” See also para. [0077], “Decoding the cranial nerve activity pattern from the signals provided through input I/F 110; calculating similarity between the decoded activity pattern and a target activity pattern obtained beforehand with respect to an event as the object of training;”);
and a controller to communicate the intended predetermined physiological response to the device (Para. [0075], “and an output I/F 124 for outputting a signal for displaying the presentation information from computing device 112 to display device 130.”).
Kawato fails to disclose among active regions of the brain and between various active regions of the brain
However, in the same field of endeavor, Poltorak teaches an encoder to encode the received brain signals to produce a sparse connectivity map of correlations among active regions of the brain, wherein the sparse connectivity map specifies more zero correlations than non-zero correlations between various active regions of the brain (Para. [1009] – [1010], “However, in some cases, neural networks or deep neural networks may be used, convolutional neural network architectures, or even 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Kawato to include correlations among active regions as taught by Poltorak in order to use less bandwidth (para. [1009], “Transforms may be part of an efficient algorithm to compress data for storage or analysis, by making the representation of the information of interest consume fewer bits of information (if in digital form) and/or allow it to be communication using lower bandwidth. Typically, compression algorithms will not be lossless, and as a result, the compression is irreversible with respect to truncated information.”).
Regarding claim 8, Kawato and Poltorak teach The BCI system of claim 7, Kawato further discloses wherein the sparse connectivity map is sparse in one or combination of a time domain and a spatial domain (FIG. 10).
Regarding claim 9, Kawato and Poltorak teach The BCI system of claim 7, Kawato further discloses wherein the processor enforces sparsity of the sparse connectivity map using a model relaying a time-varying neural current density responsible for electroencephalogram (EEG) potentials in the brain signals to a state of the brain (FIG. 10).
Regarding claim 10, Kawato and Poltorak teach The BCI system of claim 9, Kawato further discloses wherein the model is hierarchical VAR model with hierarchical lag structures (FIG. 10).
Regarding claim 11, Kawato and Poltorak teach The BCI system of claim 9, Kawato further discloses wherein the model is a VAR model subject to sparsity constraints (FIG. 10).
Regarding claim 12, Kawato and Poltorak teach The BCI system of claim 9, Kawato further discloses wherein the model is a neural network (FIG. 10).
Regarding claim 13, Kawato and Poltorak teach The BCI system of claim 7, Kawato further discloses wherein the received brain signals are obtained from at least one sensor operable to sense signals indicative of the neurological activity, such that the at least one sensor is connected to the input interface (Para. [0075], “an input I/F 110 for receiving a signal from brain activity detecting device 108;”).
Regarding claim 14, Kawato and Poltorak teach The BCI system of claim 13, Kawato further discloses wherein the at least one sensor includes a transducer applied to the user to acquire electrical signals indicative of the neurological activity (Para. [0072], “As the brain activity detecting device 108, the fMRI, magnetoencephalography, NIRS, electroencephalogram or a combination of these may be used.”).
Regarding claim 15, Kawato and Poltorak teach The BCI system of claim 7, Kawato fails to disclose wherein the device is one of a spelling application, a neuroprosthesis or a wheelchair.
However, in the same field of endeavor, Poltorak teaches wherein the device is one of a spelling application, a neuroprosthesis or a wheelchair (Para. [0480], “Talking off the top of your head: toward a mental prosthesis utilizing event-related brain potentials. Electroencephalography and Clinical Neurophysiology, 70(6), 510-523 describes a method of transmitting linguistic information using the P300 response system, which combines matching observed information to what the subject was thinking of.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Kawato to include a specific device as taught by Poltorak in order to repair cognitive function (Para. [0479], “BCI differs from neuromodulation in that 
Regarding claim 16, Kawato discloses A system for brain activity analysis, the system comprising (Abstract):
an input interface for receiving EEG and/or MEG signals from a brain of a user (Para. [0075], “an input I/F 110 for receiving a signal from brain activity detecting device 108;”);
  an encoder, configured to encode the received signals to produce a sparse connectivity map of correlations, wherein the sparse connectivity map specifies more zero correlations than non-zero correlations (Para. [0075], ” a computing device 112 performing a prescribed computational process on the signal from input I/F 110 for generating presentation information to be presented to the subject;” See also para. [0134]- [0140] and FIG. 10);
a classifier to classify the sparse connectivity map as an intended predetermined physiological response intended by the user (Para. [0075], ” a computing device 112 performing a prescribed computational process on the signal from input I/F 110 for generating presentation information to be presented to the subject;” See also para. [0077], “Decoding the cranial nerve activity pattern from the signals provided through input I/F 110; calculating similarity between the decoded activity pattern and a target activity pattern obtained beforehand with respect to an event as the object of training;”);
and  a controller to communicate a control signal for actuating the control action according to the intended predetermined physiological response to a device (Para. [0075], “and an output I/F 124 for outputting a signal for displaying the presentation information from computing device 112 to display device 130.”).
Regarding claim 17, Kawato and Poltorak teach The system of claim 16, Kawato fails to disclose wherein the device is one of a heating, venting and air conditioning (HVAC) system, an object capable of being moved using the BCI system by the user, or a device used for writing or recording in order to convey a user message or user instruction to another user that is operable by the BCI system by the user.
However, in the same field of endeavor, Poltorak teaches wherein the device is one of a heating, venting and air conditioning (HVAC) system, an object capable of being moved using the BCI system by the user, or a device used for writing or recording in order to convey a user message or user instruction to another user that is operable by the BCI system by the user (Para. [0479], “A brain-computer interface (BCI), sometimes called a neural-control interface (NCI), mind-machine interface (MMI), direct neural interface (DNI), or brain-machine interface (BMI), is a direct communication pathway between an enhanced or wired brain and an external device.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Kawato to include a specific device as taught by Poltorak in order to repair cognitive function (Para. [0479], “BCI differs from neuromodulation in that it allows for bidirectional information flow. BCIs are often directed at researching, mapping, assisting, augmenting, or repairing human cognitive or sensory-motor functions.”).
Regarding claim 18, Kawato and Poltorak teach The system of claim 16, Kawato further discloses wherein the sparse connectivity map is sparse in a time domain and a spatial domain (FIG. 10).
Regarding claim 19, Kawato and Poltorak teach The system of claim 16, Kawato further discloses wherein the processor enforces sparsity of the sparse connectivity map using a model relaying a time-varying neural current density responsible for electroencephalogram (EEG) potentials in the brain signals to a state of the brain, such that the model is a hierarchical VAR model with hierarchical lag structures (FIG. 10).
Regarding claim 20, Kawato discloses A method of analysis, comprising (Abstract):
operating an array of electroencephalography (EEG) electrodes and/or magnetoencephalography (MEG) electrodes for receiving EEG signals and/or MEG signals from a brain of a user (Para. [0075], “an input I/F 110 for receiving a signal from brain activity detecting device 108;”);
using an encoder for encoding the received the EEG signals and/or the MEG signals to produce a sparse connectivity map of correlations, wherein the sparse connectivity map specifies more zero correlations than non-zero correlations (Para. [0075], ” a computing device 112 performing a prescribed computational process on the signal from input I/F 110 for generating presentation information to be presented to the subject;” See also para. [0134]- [0140] and FIG. 10);
using a classifier to classify the sparse connectivity map as an intended predetermined physiological response intended by the user (Para. [0075], ” a computing device 112 performing a prescribed computational process on the signal from input I/F 110 for generating presentation information to be presented to the subject;” See also para. [0077], “Decoding the cranial nerve activity pattern from the signals provided through input I/F 110; calculating similarity between the decoded activity pattern and a target activity pattern obtained beforehand with respect to an event as the object of training;”);
and using a controller to communicate a control signal for actuating the control 12 action according to the intended predetermined physiological response to a device (Para. [0075], “and an output I/F 124 for outputting a signal for displaying the presentation information from computing device 112 to display device 130.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791